74 F.3d 1250
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
R.G. REYNOLDS, Plaintiff--Appellant,v.UNITED STATES of America, Defendant--Appellee.
No. 95-1259.
United States Court of Appeals, Tenth Circuit.
Jan. 10, 1996.

Before TACHA, LOGAN and KELLY, Circuit Judges.
ORDER AND JUDGMENT1
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court dismissing Reynolds's complaint as frivolous under 28 U.S.C.1915(d).  Reynolds appeals.  The district court found that the allegations of appellant's complaint all fit within the discretionary function exception to the Federal Tort Claims Act and therefore do not state a claim against the defendant employees of the United States Government.  We affirm.


3
The issues raised in this appeal all relate to decisions made by prison officials with respect to security classifications and placement of inmates within the prison.  Clearly, all of the allegations relate to matters that are within the discretion of prison officials, and thus are not valid grounds for suit under the Federal Tort Claims Act.  We therefore find no error in the district court's dismissal of the complaint under 28 U.S.C.1915(d) and AFFIRM for substantially the reasons given by the district court.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3